FILED
                           NOT FOR PUBLICATION                             OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NATASHA N. JACKSON; et al.,                      No. 12-16995

              Plaintiffs - Appellants,           D.C. No. 1:11-cv-00734-ACK-
                                                 KSC
  v.

NEIL S. ABERCROMBIE, Governor,                   MEMORANDUM*
State of Hawai’i,

              Defendant,

  And

LINDA ROSEN, Director, Department of
Health, State of Hawai’i,

              Defendant - Appellee,

HAWAII FAMILY FORUM,

              Intervenor-Defendant -
Appellee.



GARY BRADLEY; et al.,                            No. 12-16998



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
               Plaintiffs,                         D.C. No. 1:11-cv-00734-ACK-
                                                   KSC
  v.

NEIL S. ABERCROMBIE, Governor,
State of Hawai’i,

               Defendant - Appellant,

LINDA ROSEN, Director, Departent of
Health, State of Hawai’i,

               Defendant - Appellee,

HAWAII FAMILY FORUM,

               Intervenor-Defendant -
Appellee.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Alan C. Kay, Senior District Judge, Presiding

                      Argued and Submitted September 8, 2014
                             San Francisco, California

Before: REINHARDT, GOULD, and BERZON, Circuit Judges.

       After the district court issued its decision in this case, and while these

appeals were pending, Hawaii enacted the Marriage Equality Act of 2013

(“MEA”), Act 1 (S.B. 1), Laws 2013, 2d Sp. Sess.; Haw. Rev. Stat. § 572-1 (2013),

allowing same-sex couples to get married in the state. Plaintiffs have subsequently


                                            2
married their same-sex partners in Hawaii. Because MEA gave Plaintiffs

“‘everything [they] hoped to achieve’ by [their] lawsuit,” this case is now moot.

Log Cabin Republicans v. United States, 658 F.3d 1162, 1166 (9th Cir. 2011) (per

curiam) (quoting Chem. Prod. & Distribs. v. Helliker, 463 F.3d 871, 876 (9th Cir.

2006)). “[A] case is moot when the challenged statue is repealed, expires or is

amended to remove the challenged language.” Id. “Where intervening legislation

has settled a controversy involving only injunctive or declaratory relief, the

controversy has become moot.” Helliker, 463 F.3d at 875 (quoting Bunker Ltd.

P’ship. v. United States, 820 F.2d 308, 311 (9th Cir. 1987)) (internal quotation

marks omitted). Contrary to Intervenor Hawaii Family Forum (“HFF”)’s claim,

the mere fact that someone has challenged MEA in independent litigation does not

defeat mootness. See Citizens for Responsible Gov’t State Political Action Comm.

v. Davidson, 236 F.3d 1174, 1181 (10th Cir. 2000); Miller v. Benson, 68 F.3d 163,

164–65 (7th Cir. 1995) (per curiam).

      When a case becomes moot on appeal, our general practice “is to reverse or

vacate the decision below with a direction to dismiss.” NASD Dispute Resolution,

Inc. v. Judicial Council of the State of Cal., 488 F.3d 1065, 1068 (9th Cir. 2007)

(citing Arizonans for Official English v. Arizona, 520 U.S. 43, 71 (1997)). There

are exceptions to this general rule, but none is applicable in this case. See, e.g.,

                                            3
ACLU of Nev. v. Masto, 670 F.3d 1046, 1065 (9th Cir. 2012) (citing U.S. Bancorp

Mortg. Co. v. Bonner Mall P’ship., 513 U.S. 18, 24 (1994)) (vacatur not

appropriate when the party seeking relief from the judgment below caused the

mootness by voluntary action). Vacatur is particularly appropriate here in light of

yesterday’s decision in Latta v. Otter, No. 14-35420 (9th Cir. Oct. 7, 2014).

      Accordingly, we vacate the district court’s judgment and remand with

instructions to dismiss the case as moot. In light of this disposition, HFF’s motion

to dismiss Governor Abercrombie’s appeal for lack of appellate standing is denied

as moot.



VACATED and REMANDED with directions to DISMISS.




                                          4